Electronically Filed
                                                              Supreme Court
                                                              28389
                                                              26-OCT-2010
                                                              01:08 PM


                                 NO. 28389

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee

                                    vs.

                          CURTIS P. WORSHAM,
                    Petitioner/Defendant-Appellant


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                       (FC-CR. NO. 06-1-1079)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                  (By: Acoba, J., for the court1)

           The Application for Writ of Certiorari filed on
September 16, 2010 by Petitioner/Defendant-Appellant Curtis P.
Worsham is hereby rejected.
           DATED:    Honolulu, Hawai#i, October 26, 2010.


                                     FOR THE COURT:
                                     /s/ Simeon R. Acoba, Jr.
                                     Associate Justice

Mary Ann Barnard,
on the application
for petitioner/
defendant-appellant.

     1
            Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy,
JJ., and Circuit Judge Chan, assigned by reason of a vacancy.